                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                             GREENVILLE DIVISION

 JAMES B. COX d/b/a JC Designs d/b/a                                                  PLAINTIFF
 Wire N Rings

 V.                                                                  NO. 3:18-CV-30-DMB-JMV

 JAMES MORRIS, et al.                                                              DEFENDANTS


                                             ORDER

        This intellectual property case is before the Court on Ronaldo Designer Jewelry, Inc.’s

motion to intervene, Doc. #38, and its motion to file an amicus brief, Doc. #42.

                                               I
                                       Procedural History

        On January 31, 2017, Ronaldo Designer Jewelry, Inc. commenced an action in the United

States District Court for the Northern District of Mississippi against James B. Cox and Catherine

A. Cox d/b/a JC Designs d/b/a Wire N Rings, John Doe a/k/a Leroy, and John Does Numbers 1

through 99. Ronaldo Designer Jewelry, Inc. v. Cox, et al., No. 1:17-cv-2-DMB-DAS, at Doc. #1

(N.D. Miss.) (“Ronaldo”). Ronaldo filed a second amended complaint against the same defendants

on April 28, 2017. Id. at Doc. #82. Ronaldo’s second amended complaint asserts copyright and

trade dress infringement claims against the Coxes based on the Coxes’ sale of certain wire

bracelets. Id. Ronaldo is still pending and is currently set for trial on July 29, 2019. Id. at Doc.

#117.

        On February 7, 2018, James B. Cox d/b/a JC Designs d/b/a Wire N Rings filed this action

in the United States District Court for the Northern District of Mississippi against James Morris

and James Noland d/b/a We Make It Jewelry, and Brandon Hackett d/b/a Hackett’s Handcrafted
Jewelry.1 Doc. #1. Of relevance here, Cox’s complaint asserts claims for copyright and trade

dress infringement based on the defendants’ sale of wire bracelets and necklace charms. Id. at ¶¶

81–114. Cox’s claims are premised, in part, on a trademark held by Cox for his “THE FAMILY

BRACELET.” Id. at ¶ 22. On December 17, 2018, Cox filed a motion for summary judgment on

his claims against Morris. Doc. #35. Morris did not respond.

           Also on December 17, 2018, Ronaldo filed a motion to intervene in this case or, in the

alternative, to delay trial in this case until Ronaldo concludes. Doc. #33.2 Ronaldo’s proposed

intervenor complaint asserts claims for trade dress infringement and unfair competition against

Cox, and seeks a declaratory judgment that Ronaldo has superior rights to the trade dress at issue

and that Cox’s trademark is generic and must be canceled. Doc. #38-1. Approximately two weeks

later, on January 3, 2019, Ronaldo moved for leave to file an amicus brief in response to Cox’s

motion for summary judgment against Morris. Doc. #42. On March 19, 2019, after full briefing

on both the motion to intervene and the motion for leave,3 this case was reassigned from United

States District Judge Michael P. Mills to the undersigned district judge. Doc. #47. Before

reassignment, trial in this case was set for July 22, 2019, before Judge Mills. Doc. #24. Following

reassignment, trial has not yet been reset before the undersigned district judge.

                                                      II
                                          Motion to Intervene or Stay

           Federal Rule of Civil Procedure 24 authorizes two types of intervention—intervention as

of right under Rule 24(a), and permissive intervention under Rule 24(b). These rules provide in




1
    Hackett was dismissed by stipulation March 23, 2018. Docs. #9, #10.
2
    A color version of the motion, including the proposed intervenor complaint, was filed the next day. Doc. #38.
3
 In violation of this Court’s local rules, Ronaldo attached exhibits to its memorandum briefs filed in support of the
motions. See L.U. Civ. R. 7(b)(2).
                                                           2
relevant part:

        (a) Intervention of Right. On timely motion, the court must permit anyone to
        intervene who:
             (1) is given an unconditional right to intervene by a federal statute; or
             (2) claims an interest relating to the property or transaction that is the subject of
             the action, and is so situated that disposing of the action may as a practical
             matter impair or impede the movant's ability to protect its interest, unless
             existing parties adequately represent that interest.
        (b) Permissive Intervention.
             (1) In General. On timely motion, the court may permit anyone to intervene
             who:
                 (A) is given a conditional right to intervene by a federal statute; or
                 (B) has a claim or defense that shares with the main action a common
                 question of law or fact. …
             (3) Delay or Prejudice. In exercising its discretion, the court must consider
             whether the intervention will unduly delay or prejudice the adjudication of the
             original parties' rights.

“Courts are to take all well-pleaded, nonconclusory allegations in the motion to intervene, the

proposed complaint or answer in intervention, and declarations supporting the motion as true

absent sham, frivolity or other objections.” Sw. Ctr. for Biological Diversity v. Berg, 268 F.3d

810, 820 (9th Cir. 2001).4

                                          A. Intervention of Right

        In the absence of an unconditional right to intervene provided by federal statute, Rule

24(a)(2) provides a right of intervention when:

        (1) the application for intervention [is] timely; (2) the applicant [has] an interest
        relating to the property or transaction which is the subject of the action; (3) the
        applicant [is] so situated that the disposition of the action may, as a practical matter,
        impair his ability to protect that interest; (4) the applicant’s interest [is]
        inadequately represented by the existing parties to the suit.


4
  See Foster v. Gueory, 655 F.2d 1319, 1324 (D.C. Cir. 1981) (“[M]otions to intervene are usually evaluated on the
basis of well pleaded matters in the motion, the complaint, and any responses of opponents to intervention.”); B.
Fernandez & Hnos., Inc. v. Kellogg USA, Inc., 440 F.3d 541, 543 (1st Cir. 2006) (“We derive the relevant facts
primarily from the allegations and evidence submitted by Kellogg Caribbean in support of its motion to intervene but
also consider uncontroverted facts established elsewhere in the record.”).
                                                         3
St. Bernard Parish v. Lafarge N. Am., Inc., 914 F.3d 969, 974 (5th Cir. 2019). “Failure to satisfy

any one requirement precludes intervention of right.” Id. “Although the movant bears the burden

of establishing its right to intervene, Rule 24 is to be liberally construed.” Texas v. United States,

805 F.3d 653, 656 (5th Cir. 2015). Because this Court concludes Ronaldo’s motion to intervene

is untimely, it addresses only the timeliness element.

           To determine whether a motion to intervene is timely, a district court should consider four

factors:

           (1) The length of time during which the would-be intervenor actually knew or
           reasonably should have known of its interest in the case before it petitioned for
           leave to intervene; (2) the extent of the prejudice that the existing parties to the
           litigation may suffer as a result of the would-be intervenor’s failure to apply for
           intervention as soon as it knew or reasonably should have known of its interest in
           the case; (3) the extent of the prejudice that the would-be intervenor may suffer if
           intervention is denied; and (4) the existence of unusual circumstances militating
           either for or against a determination that the application is timely.

Lafarge, 914 F.3d at 974.

                                                 1. Delay in filing

           Regarding the length of time factor, Ronaldo represents that it “learned of the existence of

this case in mid-July 2018, upon receipt of Cox’s Answers to Interrogatories in the [Ronaldo] Case

against Cox ….” Doc. #34 at 3. To the extent there has been no amended complaint in this action

and Ronaldo concedes that “[t]he trade dress Cox has asserted in this case contains elements that

are identical to the trade dress claimed by Ronaldo,”5 there can be no dispute Ronaldo knew or

should have known of its interest in this action approximately five months before it filed this

motion to intervene on December 17, 2018.6 In the absence of a justification for such a delay, this



5
    Doc. #34 at 5.
6
 In its reply brief, Ronaldo argues that “[w]hile [it] became aware of this litigation in July, it was not until Ronaldo’s
counsel began preparing for Mr. Morris’ deposition that Ronaldo realized the implications this litigation would
                                                            4
time period weighs against a finding of timeliness. See Sales v. Marshall, 873 F.2d 115, 121 (6th

Cir. 1989) (four-month delay after knowledge weighed against finding of timeliness); Script

Security Sols. LLC v. Logitech Inc., No. 2:16-cv-1400, 2017 WL 10242574 at *2 (E.D. Tex. Nov.

8, 2017) (four-month delay weighed against timeliness where movant “provide[d] no explanation

for its delay”).

                                      2. Prejudice to existing parties

        With regard to prejudice to the existing parties, Cox argues that “Morris has announced

that he is dying, and as such the original parties would be prejudiced by the late intervention and

delay it would cause.” Doc. #41 at 6. Cox further asserts that he would be prejudiced because

“summary judgment [is] pending between the existing parties[ and] the discovery deadline ha[s]

passed ….” Id. at 11. Ronaldo responds there is no prejudice because it is not seeking to reopen

discovery, Cox had an opportunity to pursue discovery in the Ronaldo action, it has already filed

documents in relation to the motion for summary judgment through its motion for amicus briefing,

and there is no evidence that Morris is dying. Doc. #44 at 3.

        To the extent Ronaldo represents that it does not intend to seek a reopening of discovery,

and Cox has offered no argument as to why intervention would require such a measure, the Court

concludes that no prejudice to the existing parties would arise from Ronaldo’s intervention based

on the expiration of the discovery deadline. Furthermore, to the extent Ronaldo represents that it

does not intend to file any summary judgment materials beyond the brief submitted with its motion

for leave to file an amicus brief, the Court also concludes that no prejudice exists based on the

pending summary judgment motion.                Finally, while this Court is willing to accept Cox’s



ultimately have on Ronaldo’s trade dress rights and the need to intervene.” Doc. #44 at 9. Ronaldo, however, offers
no details to support this conclusory assertion.
                                                        5
representation that Morris is dying, this fact, in the absence of evidence of delay caused by

intervention, does not weigh against a finding of timeliness. Accordingly, the Court ultimately

concludes that the second factor weighs in favor of a finding of timeliness.

                                       3. Possible prejudice to movant

         Ronaldo asserts in conclusory fashion that “[i]f this Court rules in favor of Cox [in this

case] and validates his trade dress, it could have severe repercussions in the [Ronaldo] Case against

Cox in the event Cox attempts to assert this Court’s validation against Ronaldo.” Doc. #34 at 3–

4. However, this Court is unaware of any authority, and Ronaldo has cited none, which would

allow Cox to assert a judgment against Ronaldo when the judgment was obtained in a case to

which Ronaldo was not a party. To the contrary, the law of collateral estoppel is clear that a

judgment may not be used in a subsequent proceeding unless “the party against whom the collateral

estoppel would be applied [was] a party or privy to a party in the prior litigation.”7 Moore v. State

Farm Fire & Cas. Co., 556 F.3d 264, 272 (5th Cir. 2009). Because Ronaldo is not a party to this

action, the third factor weighs against a finding of timeliness.

                                          4. Unusual circumstances

         As to the final factor, Ronaldo argues that “there is an unusual circumstance regarding this

case that calls for intervention. If Ronaldo is not allowed to intervene, the possibility of

inconsistent judgments exists.” Doc. #34 at 4. Ronaldo cites no authority, and this Court is

unaware of any, which stands for the proposition that the possibility of inconsistent judgments is


7
  Elsewhere in its brief, Ronaldo argues it could be impacted negatively by the “stare decisis” impact of any judgment
and that “the determination of the validity of a separate trademark would affect its assertion of exclusive rights,
therefore undermining [its] own trademark.” Doc. #34 at 5. However, “the stare decisis effect of a prior finding of
validity of a trademark may be overcome if defendant presents persuasive new evidence of invalidity and demonstrates
that there is a material distinction between the cases.” Marshak v. Sheppard, 666 F. Supp. 590, 598 (S.D.N.Y. 1987).
To the extent this case is newer than Ronaldo and trial has not yet been reset, it is very unlikely a judgment in this
case would predate a judgment in Ronaldo so as to cause the prejudice Ronaldo fears. Thus, because Ronaldo
maintains the ability to challenge the validity of the trademark, any prejudice would be minimal.
                                                          6
an unusual circumstance which would weigh in favor of a finding of timeliness. Indeed, to the

extent motions to intervene presuppose a non-party’s claimed interest in the subject of the

litigation, denial of any motion to intervene would seem to typically carry at least some risk of a

future inconsistent judgment. Thus, this case does not involve unusual circumstances which weigh

in favor of a finding of timeliness.8

         In sum, the Court finds that three of the four timeliness factors weigh against a finding of

timeliness. Given this balance, the Court concludes that Ronaldo’s request to intervene as of right

is untimely and, therefore, must be denied.

                                           B. Permissive Intervention

         “Like intervention of right, permissive intervention must be timely.” Lafarge, 914 F.3d at

976. Thus, where a court finds under the intervention-of-right inquiry that a motion is untimely,

“no further analysis is needed.” Id. Ronaldo, therefore, is not entitled to permissive intervention.

                                                 C. Motion to Stay

         In the alternative, Ronaldo asks that this Court delay this action pending resolution of

Ronaldo. Doc. #34 at 7.

         “[T]he power to stay proceedings is incidental to the power inherent in every court to

control the disposition of the causes on its docket with economy of time and effort for itself, for

counsel, and for litigants” Landis v. N. Am. Co., 299 U.S. 248, 254 (1936). When deciding

whether to grant a stay under its inherent power, a court should consider five factors: “(1) the

private interests of the plaintiffs in proceeding expeditiously with the civil litigation as balanced

against the prejudice to the plaintiffs if delayed; (2) the private interests of and burden on the


8
 In reaching this conclusion, the Court notes that to the extent both actions are before the undersigned and, as discussed
below, Ronaldo will be granted an opportunity to file an amicus brief in this action, there is little chance of inconsistent
judgments.
                                                             7
defendants; (3) the interests of the courts; (4) the interests of persons not parties to the civil

litigation; and (5) the public interest.” Volmar Dists., Inc. v. N.Y. Post Co., Inc., 152 F.R.D. 36,

39 (S.D.N.Y. 1993).

        In this case, Ronaldo argues that “[t]he trial for this case is set to commence the week

before the trial in [Ronaldo] involving Ronaldo and Cox. Both cases involve ownership and

validity of the same trade dress and trademark. If both cases were to proceed as is, the effect may

be inconsistent judgments.” Doc. #34 at 7. For the reasons above, the Court concludes that there

is little risk of inconsistent judgments between the two proceedings. Accordingly, the Court

declines to stay this action.

                                               III
                                   Motion for Amicus Briefing

        Neither the Federal Rules of Civil Procedure nor the Local Rules of this Court authorize

non-parties to file a response to a motion. See L.U. Civ. R. 7(b)(4) (“Counsel for respondent must

… file a response and memorandum brief in support of the response.”) (emphasis added). A non-

party, however, may submit a brief as an amicus curiae in order to assist the court in reaching a

proper decision. Jin v. Ministry of State Sec., 557 F. Supp. 2d 131, 136 (D.D.C. 2008). “District

courts have inherent authority to appoint or deny amici which is derived from Rule 29 of the

Federal Rules of Appellate Procedure.” Id. “Factors relevant to the determination of whether

amicus briefing should be allowed include whether the proffered information is timely or useful

or otherwise necessary to the administration of justice.” U.S. ex rel. Gudur v. Deloitte Consulting

LLP, 512 F. Supp. 2d 920, 928 (S.D. Tex. 2007) (quotation marks omitted).

        There is no dispute that Ronaldo’s motion for leave to file an amicus brief, which was filed




                                                 8
less than a week after Morris’ response was due, is timely.9 However, in his response to the motion

for leave, Cox essentially argues that Ronaldo’s proposed brief attached to the motion misstates

the law and, therefore, would be unhelpful to the Court. See Doc. #45.10 The Court has reviewed

the proposed brief and, in the absence of a responsive filing from Morris, believes that the proposed

brief, which indisputably addresses the issue raised in Cox’s motion for summary judgment, would

be both useful and necessary to the administration of justice.11 Accordingly, the motion for leave

will be granted.

                                                         IV
                                                      Conclusion

           Ronaldo’s motion to intervene or to stay [38] is DENIED. Ronaldo’s motion for leave to

file an amicus brief [42] is GRANTED. Ronaldo may file its proposed amicus brief attached to

its motion for leave on or before April 18, 2019. Cox may reply to the amicus brief on or before

April 25, 2019.

           SO ORDERED, this 15th day of April, 2019.

                                                                  /s/Debra M. Brown
                                                                  UNITED STATES DISTRICT JUDGE




9
 See generally Fed. R. App. P. 29(a)(5) (“An amicus curiae must file its brief, accompanied by a motion for filing
when necessary, no later than 7 days after the principal brief of the party being supported is filed.”)
10
  In his response, Cox also raises a number of accusations of misconduct against Ronaldo’s counsel and requests a
hearing on such matters. Requests for relief may not be raised in a response to a motion. L.U. Civ. R. 7(b)(3)(C).
11
     Of course, the Court will not consider any misstatements of law in the brief.
                                                             9
